               IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF PENNSYLVANIA




UNITED STATES OF AMERICA        :       CRIMINAL ACTION
          v.                    :
HARRY LEE RIDDICK, JR.          :       NO. 94-CR-159-1



                             ORDER



       AND NOW, this     23rd    day of January, 2019, upon
review of the Court’s docket, the Defendant’s Pro Se Motion to
Reduce Sentence (Document 1044) should be closed as the issues
were decided by the Court in the Order (Document 1058) denying
the Defendant’s Motion for a Sentence Reduction (Document 1055).
Defendant’s motion is MOOT.


                                 BY THE COURT:


                                 s/J. Curtis Joyner   _________
                                 J. CURTIS JOYNER, J.
